Citation Nr: 1026349	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-32 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for varicocele, claimed as 
varicose veins in the left scrotum, including as secondary to the 
service-connected left postoperative inguinal hernia.  

2.  Entitlement to an initial increased evaluation in excess of 
10 percent for left lower extremity numbness.  

3.  Entitlement to an effective date earlier than September 27, 
2004, for the grant of a separate compensable evaluation for left 
lower extremity numbness, claimed as a left ankle and foot 
disorder.  

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009) for varicocele, claimed 
as varicose veins in the left scrotum, based upon hernia surgery 
performed on April 25, 2000, at the VA Medical Center in 
Sacramento, California.  




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 
1985.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  

In regards to the Veteran's claim for an increased rating for his 
service-connected left lower extremity numbness, review of the 
record reveals that service connection for the disability was 
granted by way of an October 2005 rating decision, and assigned a 
10 percent evaluation, effective September 27, 2004.  The RO 
explained in its decision that the evaluation assigned from 
September 27, 2004, is based on the current findings of his VA 
examination, which showed decreased sensation in the left lower 
extremity with no dermatomal distribution.  The Board notes that 
the Veteran underwent two VA examinations in May 2005 and July 
2005, as reported in the October 2005 rating decision.  However, 
upon review of the record, VA examination reports dated May 2005 
and July 2005 are not of record.  In order for the Board to 
determine whether an increased rating is warranted for his 
service-connected left lower extremity numbness, the VA 
examination report must be obtained and associated with the 
claims file.  Furthermore, the record reflects that the Veteran 
has not been afforded a more recent VA examination to assess the 
current severity of his service-connected disability.  
Contemporaneous examinations are required so that the Board's 
decision is based on a record that reflects the current state of 
the Veteran's disabilities.  An examination too remote for rating 
purposes cannot be considered "contemporaneous."  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 
1 Vet. App. 121, 124 (1991) (where the record does not adequately 
reveal the current state of that disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination).  

Turning to the Veteran's service connection claim for varicocele, 
claimed as varicose veins in the left scrotum, the Veteran was 
afforded a VA examination by QTC Medical Services (QTC) in 
November 2007.  After physical examination of the Veteran, the VA 
examiner diagnosed the Veteran with varicocele.  The examiner 
noted that the Veteran had two previous inguinal hernia 
surgeries, which suggest that the Veteran's current symptoms 
could be related to his previous two operations.  However, the 
examiner concluded that input by a urologist and a repeat scrotal 
ultrasound would be necessary in order to provide an opinion with 
supportive rationale.  As such, the Veteran was afforded a second 
VA examination in November 2008.  The VA examiner determined that 
a varicocele is present, but not it is not the basis of his 
persistent problems associated with pain.  He further added that 
while it is certainly plausible that the varicocele could be 
secondary to venous stasis, it would be hard to prove one way or 
the other.  He further added that whether or not the varicocele 
is secondary to his previous hernia surgery is a "matter of 
conjecture."  

The Board acknowledges the November 2008 VA opinion, but finds 
the opinion inadequate.  First, the QTC examiner suggested that a 
repeat scrotal ultrasound be conducted since the last one was 
conducted in January 2003, but there is no indication within the 
record that this was performed.  Second, the VA examiner failed 
to provide an opinion as to whether the Veteran's varicocele is 
related to his active military service or secondary to his 
service-connected left inguinal hernia postoperative.  Finally, 
although the examiner concluded that it is speculative to 
conclude that the Veteran's previous hernia surgery caused his 
current varicocele, he failed to offer any rationale to support 
his conclusion.  An examiner's conclusion that a diagnosis is not 
possible without resort to speculation is a medical conclusion 
just as much as a firm diagnosis or a conclusive opinion.  
However, a bald statement that it would be speculative for the 
examiner to render an opinion as to the etiology or diagnosis is 
fraught with ambiguity.  See Jones v. Shinseki, No. 07-3060, slip 
op. at 9 (U.S. Vet. App. March 25, 2010).  Before the Board can 
rely on an examiner's conclusion that an etiology opinion would 
be speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Additionally, it must be clear from 
either the examiner's statements or the Board decision, that the 
examiner has indeed considered "all procurable and assembled 
data," by obtaining all tests and records that might reasonably 
illuminate the medical analysis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  "When the record leaves this issue in 
doubt, it is the Board's duty to remand for further 
development."  Jones v. Shinseki, supra.

Lastly, the Board notes that the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In light of this, 
the Board finds that the claims for entitlement to an effective 
date earlier than September 27, 2004, for the grant of a separate 
compensable evaluation for left lower extremity numbness, claimed 
as a left ankle and foot disorder is inextricably intertwined 
with the issue of whether the Veteran is entitled to increased 
rating for his service-connected left lower extremity numbness.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are 
inextricably intertwined when they are so closely tied together 
that a final Board decision cannot be rendered unless all are 
adjudicated).  Accordingly, the claim for entitlement to an 
earlier effective date is deferred pending the above development.  
Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:  

1.  Obtain and associate with the claims 
file the May 2005 VA examination report for 
the Veteran's service-connected left lower 
extremity numbness.  All records/responses 
received should be associated with the 
claims file.  

2.  Schedule a VA examination to determine 
the current nature and severity of his 
service-connected left lower extremity 
numbness.  The claims file should be 
reviewed and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:  

(a) Set forth all current complaints, 
findings and diagnoses pertaining to  any 
neurological impairment of the left lower 
extremity (and any symptoms the impairment 
produces) and characterize the level of 
impairment of the left lower extremity 
(complete paralysis, severe incomplete 
paralysis, moderately severe incomplete 
paralysis, moderate  incomplete paralysis, 
or mild incomplete paralysis).  

(b) Indicate whether no effective function 
of the left foot remains other than that 
which would be equally well served by an 
amputation stump at the site of election 
with the use of a prosthetic device.  The 
determination will be made on the basis of 
the actual remaining function of balance 
and propulsion.  In addition, indicate 
whether such loss of function precludes 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, and if so 
whether it is at least as likely as not (50 
percent or more possibility) related to his 
service-connected degenerative neurological 
disabilities of the lower extremities.

(c) State what impact, if any, the 
Veteran's neurological disability of the 
left lower extremity has on his employment 
and daily living activities.  Opine as to 
whether the Veteran's service-connected 
left lower extremity numbness has a marked 
interference with his employability.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his varicocele, claimed as 
varicose veins in the left scrotum.  All 
necessary tests should be performed, 
including a scrotal ultrasound.  The 
examiner is requested to provide an opinion 
concerning whether it is at least as likely 
as not (50 percent probability or more) 
that the Veteran's varicocele was caused or 
aggravated by the Veteran's service-
connected left postoperative inguinal 
hernia.  If the examiner finds that the 
Veteran's varicocele is aggravated by the 
service-connected left postoperative 
inguinal hernia, he/she should indicate the 
degree of disability of the varicocele 
before it was aggravated and its current 
degree of disability.  If the varicocele 
was not caused or aggravated by the 
service-connected left postoperative 
inguinal hernia, the examiner should state 
so.  In regards to the 1151 claim 
associated with this claimed disability, 
the examiner is also requested to determine 
whether the Veteran's varicocele was at 
least as likely as not (1) caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
Medical Center in Sacramento, California, 
during the hernia surgery performed on 
April 25, 2000; or (2) is due to an event 
not reasonably foreseeable.  

The examiner should provide a clear 
rationale for the conclusion(s) reached and 
cite the evidence relied upon or rejected 
in forming an opinion.  If the physician 
cannot respond without resorting to 
speculation, he/she should so indicate this 
and explain the reason why an opinion would 
be speculative.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  

4.  Readjudicate the Veteran's claims on  
appeal.  If any benefit sought is not 
granted, provide to the Veteran a 
supplemental statement of the case (SSOC) 
and allow an appropriate period to reply.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


